DETAILED ACTION
This action is responsive to communications filed 01 August 2022.
Claims 1-10 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 August 2022 was filed after the mailing date of the final Office action on 01 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
Yu fails to disclose “obtaining information from the network service descriptor that can be used to identify at least one target entity configured to instantiate said object on instruction from the orchestration entity or to transmit the descriptor of said object to the orchestration entity, said information comprising at least an identifier of the descriptor of the object” and “transmitting, by the orchestration entity, to one of said at least one target entity a request, which comprises the identifier of the descriptor of the object and requests to instantiate said object or requests to recover a file comprising said descriptor of said object”. See Remarks pages 7-9.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, denote obtaining information from an NSD to identify a target entity configured to instantiate an object from instruction from an orchestrator/transmit the descriptor to the orchestrator, the information comprising an identifier of the descriptor, and transmitting by the orchestrator to a target a request to instantiate an object that has an identifier of the descriptor. Therefore, Yu at least discloses and/or teaches multiple orchestrators (also indicated as arrangers within the description) that obtain a network service instantiation request used to request another orchestrator to instantiate the network service, such as by using an NSD that describes network services, and in example an orchestrator can further request a sub-orchestrator, e.g. slave orchestrator, to instantiate a virtualized network function, wherein if the NSD is not pre-uploaded to a orchestrator (i.e. NFVO), it will be sent to said NFVO, such as for instantiation of said network service and the descriptor (i.e. NSD) includes information describing a domain corresponding to each VNF so that other parts of the VNF can be deployed in the corresponding domains of the slave orchestrator (i.e. target entity), where related information can be notified to the master orchestrator, such as an ID of the NSD for use in the system. See at least [pg. 4-5] and [pg. 8-9].
The couple APN/VNF of the records of Kodaypak is not the same as the couple VNF domain/target entity of claim 7. See Remarks page 10.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, denote a name server containing records of identifiers of VNF domain with a target. Therefore, Kodaypak at least discloses and/or teaches a DNS server with NAPTR records that point an APN to a newly instantiated or modified VNF to serve a UE, where a controller designates appropriate VNFs for providing services to a roaming UE and the records are updated such that traffic directed to and from the roaming UE traverses the network through virtual gateways. In this case, the DNS comprises NAPTR records that point (i.e. identify) an APN to a VNF to serve a UE (i.e. VNF domain to a target of the VNF domain), e.g. access point, so that UEs can be served from virtual gateways. See at least [0064] [0067].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claim 7, when the DNS server receives a request regarding a VNF domain, triggered by an instantiation process such as recited in claim 1, the object to instantiate is not yet instantiated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The specific process of claim 1 is not explicitly recited in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO-2017035735-A1) hereinafter Yu further in view of Yu et al. (EP-3334089-B1) hereinafter Yu(2).
Regarding claim 1, Yu discloses
A method for processing a network service instantiation request ([pg. 4] master orchestrator obtains a network service instantiation request, and the network service instantiation request is used to request the primary orchestrator to instantiate the network service), a descriptor of said network service comprising at least one reference to an object to be deployed in order to instantiate said network service ([pgs. 4-5] primary orchestrator acquires network service description information, e.g. to determine a first virtualized network function that needs to be deployed [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services), the method for processing, used by an orchestration entity using all or a portion of a virtualized network functions service ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function), comprising: 
in response to a determination that a descriptor of the object is not uploaded to the orchestration entity ([pg. 9] NSD not pre-uploaded), obtaining information from the network service descriptor that can be used to identify at least one target entity configured to instantiate said object on instruction from the orchestration entity ([pgs. 8-9] e.g. if NSD is not pre-uploaded, the NSD is sent to the main arranger (i.e. network function virtualization orchestrator) NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or to transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO)), said information comprising at least an identifier of the descriptor of the object ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, and the related information can be notified to the master orchestrator, e.g. NSD ID), and 
transmitting, by the orchestration entity, to one of said at least one target entity a request, which comprises the identifier of the descriptor of the object and requests to instantiate said object ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, and the related information can be notified to the master orchestrator, e.g. NSD ID) or requests to recover a file comprising said descriptor of said object.
Yu does not explicitly disclose:
determining that a descriptor of the object is not stored in a memory of said orchestration entity,
in response to the determination that a descriptor of the object is not stored in the memory of the orchestration entity, obtaining information from the network service descriptor that can be used to transmit the descriptor of said object to the orchestration entity,
However, Yu(2) discloses:
determining that a descriptor of the object is not stored in a memory of said orchestration entity ([0030] determine, according to the cross-domain NSD on-boarding command, that the primary orchestrator needs to on-board an NSD corresponding to a management domain of the primary orchestrator (i.e. to on-board an NSD means that the NSD is already not on-boarded, e.g. stored in a memory of the orchestrator) [0034] on-board acknowledge command is used to notify the sender that the VNF packet in the VNF in the management domain of the primary orchestrator does not exist; receiving a VNF packet on-boarding command),
in response to the determination that a descriptor of the object is not stored in the memory of the orchestration entity, obtaining information from the network service descriptor that can be used to transmit the descriptor of said object to the orchestration entity ([0032-0033] primary orchestrator on-boards the NSD corresponding to the management domain of the primary orchestrator, where the on-boarding includes checking, according to the NSD information corresponding to the management domain of the primary orchestrator, whether a corresponding element exists),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu in view of Yu(2) to have determined that a descriptor of the object is not stored in a memory of said orchestration entity such as to obtain information from the NSD to transmit the descriptor to the orchestration entity. One of ordinary skill in the art would have been motivated to do so to on-board an NSD when necessary and check whether a corresponding element exists according to the NSD information (Yu(2), [0030-0034]).
Regarding claim 3, Yu-Yu(2) disclose:
The method according to claim 1, set forth above, 
Yu discloses:
wherein said information comprises an identifier of the descriptor of the object ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, and the related information can be notified to the master orchestrator, e.g. NSD ID) and an identifier of a virtualized networks functions domain on which said target entity is located ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator).
Regarding claim 6, Yu discloses:
An orchestration device configured to use all or a portion of a virtualized network functions service by an orchestration entity ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function), the device comprising: 
a receiver of a network service instantiation request ([pg. 8] network service instantiation request may be sent to the primary orchestrator, wherein to receive a request requires a receiver [pg. 13] communications interface); 
a non-transitory computer-readable memory memorizing a descriptor of said network service ([pgs. 8-9] main arranger stores information about the NSD, e.g. a Network Function Virtualization Orchestrator (NFVO) [pg. 13] memory), said descriptor of the network service comprising at least one reference to an object to be deployed in order to instantiate said network service ([pgs. 4-5] primary orchestrator acquires network service description information, e.g. to determine a first virtualized network function that needs to be deployed [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services); and 
a processing unit ([pg. 13] processor) configured to: 
in response to a determination that a descriptor of the object is not uploaded to the orchestration entity ([pg. 9] NSD not pre-uploaded), obtain, from the network service descriptor, information that can be used to identify at least one target entity configured to instantiate said object on instruction from the orchestration entity ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO)), said information comprising at least an identifier of the descriptor of the object ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, and the related information can be notified to the master orchestrator, e.g. NSD ID), and 
transmit to one of said at least one target entity a request, which comprises the identifier of the descriptor of the object and requests an instantiation of said object ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, and the related information can be notified to the master orchestrator, e.g. NSD ID) or requests to recover the descriptor of said object.  
Yu does not explicitly disclose:
determine that a descriptor of the object is not stored in the non-transitory computer-readable memory of said orchestration entity,
in response to the determination that said descriptor of the object is not stored in the non-transitory computer-readable memory of the orchestration entity, obtain, from the network service descriptor, information that can be used to transmit the descriptor of said object to the orchestration entity,
However, Yu(2) discloses:
determine that a descriptor of the object is not stored in the non-transitory computer-readable memory of said orchestration entity ([0030] determine, according to the cross-domain NSD on-boarding command, that the primary orchestrator needs to on-board an NSD corresponding to a management domain of the primary orchestrator (i.e. to on-board an NSD means that the NSD is already not on-boarded, e.g. stored in a memory of the orchestrator) [0034] on-board acknowledge command is used to notify the sender that the VNF packet in the VNF in the management domain of the primary orchestrator does not exist; receiving a VNF packet on-boarding command),
in response to the determination that said descriptor of the object is not stored in the non-transitory computer-readable memory of the orchestration entity, obtain, from the network service descriptor, information that can be used to transmit the descriptor of said object to the orchestration entity ([0032-0033] primary orchestrator on-boards the NSD corresponding to the management domain of the primary orchestrator, where the on-boarding includes checking, according to the NSD information corresponding to the management domain of the primary orchestrator, whether a corresponding element exists),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu in view of Yu(2) to have determined that a descriptor of the object is not stored in a memory of said orchestration entity such as to obtain information from the NSD to transmit the descriptor to the orchestration entity. One of ordinary skill in the art would have been motivated to do so to on-board an NSD when necessary and check whether a corresponding element exists according to the NSD information (Yu(2), [0030-0034]).
Regarding claim 10, Yu discloses:
A non-transitory computer-readable medium comprising a computer program stored thereon including instructions for implementing a method for processing a network service instantiation request ([pg. 13] apparatus for network service deployment of the present application, e.g. comprising a processor, memory, program, processor executes the program), when said program is executed by a processor of an orchestration entity using all or a portion of a virtualized network functions service  ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function), a descriptor of said network service comprising at least one reference to an object to be deployed in order to instantiate said network service ([pgs. 4-5] primary orchestrator acquires network service description information, e.g. to determine a first virtualized network function that needs to be deployed [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services), wherein the instructions configure the orchestration entity to: 
in response to a determination that a descriptor of the object is not uploaded to the orchestration entity ([pg. 9] NSD not pre-uploaded), obtain information from the network service descriptor that can be used to identify at least one target entity configured to instantiate said object on instruction from the orchestration entity ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or to transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO)), said information comprising at least an identifier of the descriptor of the object ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, and the related information can be notified to the master orchestrator, e.g. NSD ID), and 
transmit, by the orchestration entity, to one of said at least one target entity a request, which comprises the identifier of the descriptor of the object and requests to instantiate said object ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, and the related information can be notified to the master orchestrator, e.g. NSD ID) or requests to recover a file comprising said descriptor of said object.
Yu does not explicitly disclose:
determine that a descriptor of the object is not stored in a memory of said orchestration entity,
in response to the determination that a descriptor of the object is not stored in a memory of the orchestration entity, obtain information from the network service descriptor that can be used to transmit the descriptor of said object to the orchestration entity,
However, Yu(2) discloses:
determine that a descriptor of the object is not stored in a memory of said orchestration entity ([0030] determine, according to the cross-domain NSD on-boarding command, that the primary orchestrator needs to on-board an NSD corresponding to a management domain of the primary orchestrator (i.e. to on-board an NSD means that the NSD is already not on-boarded, e.g. stored in a memory of the orchestrator) [0034] on-board acknowledge command is used to notify the sender that the VNF packet in the VNF in the management domain of the primary orchestrator does not exist; receiving a VNF packet on-boarding command),
in response to the determination that a descriptor of the object is not stored in a memory of the orchestration entity, obtain information from the network service descriptor that can be used to transmit the descriptor of said object to the orchestration entity ([0032-0033] primary orchestrator on-boards the NSD corresponding to the management domain of the primary orchestrator, where the on-boarding includes checking, according to the NSD information corresponding to the management domain of the primary orchestrator, whether a corresponding element exists),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu in view of Yu(2) to have determined that a descriptor of the object is not stored in a memory of said orchestration entity such as to obtain information from the NSD to transmit the descriptor to the orchestration entity. One of ordinary skill in the art would have been motivated to do so to on-board an NSD when necessary and check whether a corresponding element exists according to the NSD information (Yu(2), [0030-0034]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Yu(2) in view of LI (US-20190068463-A1) hereinafter Li.
Regarding claim 2, Yu-Yu(2) disclose:
The method according to claim 1, set forth above, 
Yu-Yu(2) do not explicitly disclose:
wherein said information comprises an identifier of the target identity on which the descriptor of the object is stored.  
However, Li discloses:
wherein said information comprises an identifier of the target identity on which the descriptor of the object is stored ([0091] NSD includes node information including the VNFD of each VNF is stored in the NFVO [0101] e.g. so NFVO obtains according to the identifier of the NSD, the NSD stored in the NFVO).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu-Yu(2) in view of Li to have an identifier of the target identity on which the descriptor of the object is stored. One of ordinary skill in the art would have been motivated to do so to obtain the NSD stored according to the identifier of the NSD (Li, [0101]).
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Yu(2) in view of Zhu et al. (US-20170012823-A1) hereinafter Zhu.
Regarding claim 4, Yu-Yu(2) disclose: 
The method according to claim 3, set forth above, further comprising: 
Yu discloses:
receiving at least one response comprising an identifier of a target entity configured to instantiate said object on instruction from the orchestration entity ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function) or to transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO).
Yu does not explicitly disclose:
sending a query request, by the orchestration entity, of a name server of the virtualized networks functions domain on a network functions virtualization service, said virtualized networks functions domain being the domain identified in the network service descriptor, -5- 
However, Zhu discloses: 
sending a query request ([0199] service logic update information), by the orchestration entity ([FIG. 7] i.e. from NFV orchestrator to service policy [0112] e.g. service policy entity), of a name server of the virtualized networks functions domain on a network functions virtualization service ([0112] service policy entity may be located in a domain name system (DNS; i.e. name server)), said virtualized networks functions domain being the domain identified in the network service descriptor ([0141] NSD records service logic update information that includes link information (i.e. domain) and a service selection policy that correspond to the target VNF, and the like),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu-Yu(2) in view of Zhu to have sent a query request of a name server where the virtualized networks function domain is the domain identified in the NSD. One of ordinary skill in the art would have been motivated to do so to record service logic update information that includes link information and a service selection policy that correspond to the target VNF, and the like (Zhu, [0141]).
Regarding claim 5, Yu-Yu(2)-Zhu disclose:
The method according to claim 4, set forth above,
Yu-Yu(2) does not explicitly disclose:
wherein the query request further comprises the identifier of the object descriptor.  
However, Zhu discloses:
wherein the query request further comprises the identifier of the object descriptor ([0141] NSD records service logic update information that includes link information (i.e. domain) and a service selection policy that correspond to the target VNF, and the like [0199] service logic update information [0113] service logic update information includes configuration information, link information and service selection policy information that correspond to the VNF, and the like [0132-0133] configuration information where loading the target functional entity corresponding to the configuration update request, e.g. the NVFO initiates a loading procedure wherein loading an NSD and a VNFD of the target VNF to an NVF catalog).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu-Yu(2) in view of Zhu to have a query request comprise the identifier of the object descriptor. One of ordinary skill in the art would have been motivated to do so to record service logic update information that includes link information and a service selection policy that correspond to the target VNF, and the like (Zhu, [0141]).
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KODAYPAK et al. (US-20170311244-A1) hereinafter Kodaypak in view of Yu further in view of Yu(2).
Regarding claim 7, Kodaypak discloses:
A name resolution server ([0064] DNS server), comprising: 
a non-transitory computer-readable memory that memorizes at least one record associating an identifier of a virtualized networks functions domain with at least one target entity of the virtualized networks functions domain ([0064] naming authority pointer (NAPTR) records, wherein to record requires storing information such as on a non-transitory computer-readable memory, e.g. point APN to newly instantiated or modified VNF, e.g. to serve the UE), 
a processor and an emitter/receiver configured to receive a query request ([0064] MME initiates updates to DNS servers (i.e. update query)) and in response send said at least one record associating the identifier of the virtualized networks functions domain with at least one target entity of the virtualized networks functions domain ([0064] naming authority pointer (NAPTR) records, wherein to record requires storing information such as on a non-transitory computer-readable memory, e.g. point APN to newly instantiated or modified VNF, e.g. to serve the UE [0067] controller designates the appropriate VNFs for providing services to the roaming UE, wherein DNS and NAPTR records are updated such that traffic directed to and from the roaming UE traverses the visited network through the newly designated vSGW and vPGW, e.g. enables a roaming UE (i.e. records sent to be used to allow traffic to traverse the designated domains, e.g. vSGW/vPGW)).
Kodaypak does not explicitly disclose:
receive, from the orchestration entity at which a descriptor of the object is not available, a request and 
at least one target entity of the virtualized networks functions domain that is configured to instantiate the object or transmit the descriptor of said object to the orchestration entity.
However, Yu discloses:
receive, from the orchestration entity at which a descriptor of the object is not available ([pg. 9] NSD not pre-uploaded), a request ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function [pgs. 8-9] if the NSD is not pre-uploaded, it may be used by other devices or operators) and 
at least one target entity of the virtualized networks functions domain that is configured to instantiate the object ([pgs. 8-9] e.g. if NSD is not pre-uploaded, the NSD is sent to the main arranger (i.e. network function virtualization orchestrator) NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Kodaypak in view of Yu to have received a request from an orchestration entity at which a descriptor of the object is not available and a target entity configured to instantiate an object of a network service on instruction from an orchestration entity as well as transmit the descriptor of said object to the orchestration entity. One of ordinary skill in the art would have been motivated to do so to instantiate a NS in the corresponding domain of the slave orchestrator (Yu, [pgs. 8-9]).
Kodaypak-Yu do not explicitly disclose:
in response send said at least one record associating the identifier of the virtualized networks functions domain with the at least one target entity of the virtualized networks function domain that is configured to transmit the descriptor of said object to the orchestration entity at which a descriptor of the object is not available.
However, Yu(2) discloses:
in response send said at least one record associating the identifier of the virtualized networks functions domain with the at least one target entity of the virtualized networks function domain that is configured to transmit the descriptor of said object to the orchestration entity at which a descriptor of the object is not available ([0030-0034] determine, according to the cross-domain NSD on-boarding command, that the primary orchestrator needs to on-board an NSD corresponding to a management domain of the primary orchestrator (i.e. to on-board an NSD means that the NSD is already not on-boarded, e.g. stored in a memory of the orchestrator), primary orchestrator on-boards the NSD corresponding to the management domain of the primary orchestrator, where the on-boarding includes checking, according to the NSD information corresponding to the management domain of the primary orchestrator, whether a corresponding element exists, on-board acknowledge command is used to notify the sender that the VNF packet in the VNF in the management domain of the primary orchestrator does not exist; receiving a VNF packet on-boarding command).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Kodaypak-Yu in view of Yu(2) to have determined that a descriptor of the object is not stored in a memory of said orchestration entity such as to obtain information from the NSD to transmit the descriptor to the orchestration entity. One of ordinary skill in the art would have been motivated to do so to on-board an NSD when necessary and check whether a corresponding element exists according to the NSD information (Yu(2), [0030-0034]).
Regarding claim 8, Kodaypak-Yu-Yu(2) disclose:
The name resolution server according to claim 7, set forth above, 
Kodaypak discloses:
wherein said at least one record is a Service resource records (SRV) or Pointer records (PTR) type ([0064] NAPTR, i.e. a PTR type).  
Regarding claim 9, Kodaypak-Yu-Yu(2) disclose:
The name resolution server according to claim 7, set forth above, 
Kodaypak does not explicitly disclose:
wherein said at least one record further comprises a label indicating if said target entity is configured to instantiate said object of the network service or to transmit the descriptor of said object to the orchestration entity.  
However, Yu discloses:
wherein said at least one record further comprises a label indicating if said target entity is configured to instantiate said object of the network service ([pgs. 8-9] NSD (i.e. record) can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or to transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Kodaypak in view of Yu to have a target entity configured to instantiate an object of a network service on instruction from an orchestration entity. One of ordinary skill in the art would have been motivated to do so to instantiate a NS in the corresponding domain of the slave orchestrator (Yu, [pgs. 8-9]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN (US-20170244596-A1) CONFIGURATION INFORMATION MANAGEMENT METHOD, DEVICE, NETWORK ELEMENT MANAGEMENT SYSTEM AND STORAGE MEDIUM;
SCHAEFER et al. (US-20180316730-A1) SECURITY MECHANISM FOR COMMUNICATION NETWORK INCLUDING VIRTUAL NETWORK FUNCTIONS;
GOKURAKUJI et al. (US-20180004576-A1) NETWORK FUNCTIONS VIRTUALIZATION MANAGEMENT AND ORCHESTRATION METHOD, NETWORK FUNCTIONS VIRTUALIZATION MANAGEMENT AND ORCHESTRATION SYSTEM, AND PROGRAM;
LEE et al. (US-20170141944-A1) VERIFIER FOR NETWORK FUNCTION VIRTUALIZATION RESOURCE ALLOCATION;
KERN et al. (US-20190356559-A1) MULTI-DOMAIN ORCHESTRATOR ASSISTED PATH COMPUTATION ENTITY (PCE) ENDPOINT RESOLUTION;
Jiang et al. (US-10469317-B1) VIRTUALIZED NETWORK FUNCTION DESCRIPTORS FOR VIRTUALIZED NETWORK FUNCTION CONFIGURATION;
LIU et al. (US-20170373931-A1) METHOD FOR UPDATING NETWORK SERVICE DESCRIPTOR NSD AND APPARATUS;
MUSTAFIZ et al. (US-20180309646-A1) A NETWORK SERVICE DESIGN AND DEPLOYMENT PROCESS FOR NFV SYSTEMS;
Yi et al. (US-20180324261-A1) METHOD OF NETWORK SERVICE DESCRIPTOR MANAGEMENT IN A NETWORK FUNCTIONS VIRTUALIZATION;
LI (US-20190149408-A1) METHOD AND APPARATUS FOR DEPLOYING SERVICE IN VIRTUALIZED NETWORK;
Li (US-20200133708-A1) METHOD FOR MANAGING VNF INSTANTIATION AND DEVICE;
Liu (WO-2016127436-A1) DATA UPLOADING METHOD, DEVICE AND SYSTEM;
Yu (CN-105808316-A) VIRTUAL NETWORK LOADING METHOD AND DEVICE;
Feng (CN-105635345-B) DOMAIN NAME RESOURCE RECORDS MANAGEMENT METHOD AND DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 

/Alex H. Tran/Examiner, Art Unit 2453                                          

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/24/22